DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 13 – 15 are objected to because of the following informalities: 
Claim 9 should be amended to recite “and/or the organic solid acid has a melting point of 40°C to 152°C”, as at least some of the previously recited species have a melting point in this temperature range.  The period following 40°C should also be deleted; and
it is suggested Claims 13 – 15 be amended to recite “an elongation” or “an elongation value”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not provide support for the polyurethane foam having an elongation of 98% to 152%, as now set forth in Claims 13 – 15.  The claims do not specify what test is used to obtained these values and the original disclosure does not discuss the elongation of the polyurethane foam in the claimed range would be measured by any test.  However, the original disclosure would appear to provide support for the polyurethane foam having an elongation of 98% to 152% measured in accordance with JIS K6400.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-301239 to Kumasaka et al.
Regarding Claim 1.  Kumasaka et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyurethane foam raw material containing polyether polyols; tolylene diisocyanate as an isocyanate; H2O as a foaming agent; triethylene diamine and dibutyltin dilaurate as catalysts; sodium bicarbonate; and a citrate, such a citric acid (see Constitution section of [Overview] on Page 2/5; the third paragraph in [Means for Solving the Problem] on Page 3/5; and [Example] on Page 4/5).
Kumasaka et al. teaches the mixing ratio of citric acid and carbonate is “preferably” 1:0.5 to 1:2.0 (see the last paragraph in [Means for Solving the Problem] on Page 3/5).  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the relative amounts of citric acid and carbonate.  Kumasaka et al. teaches the polyurethane foaming and gelation reactions, which are slowed by the presence of citric acid, are improved by the addition of a carbonate (last paragraph in [Means for Solving the Problem] on Page 3/5).; thus, a greater quantity of carbonate would be further expected to increase the rate of both reactions.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claim 10.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1.  The polyols used in the inventive examples are reported to have a molecular weight of 3000 g/mol and a functionality of 3 (see Page 4/5).  Using these values, the polyols can be calculated to hydroxyl values of rough 56 mgKOH/g.
Regarding Claim 13.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kumasaka et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-301239 to Kumasaka et al.
Regarding Claim 9.  Kumasaka et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyurethane foam raw material containing polyether polyols; tolylene diisocyanate as an isocyanate; H2O as a foaming agent; triethylene diamine and dibutyltin dilaurate as catalysts; sodium bicarbonate; and citric acid (see Constitution section of [Overview] on Page 2/5; the third paragraph in [Means for Solving the Problem] on Page 3/5; and [Example] on Page 4/5).
Paragraph 0046 of the PG-PUB of the instant specification sets forth citric acid has melting point of 153°C, while lies just outside the instantly claimed range for the melting point for the organic solid acid of 40 to 152°C.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding Claim 12.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1.  The polyols used in the inventive examples are reported to have a molecular weight of 3000 g/mol and a functionality of 3 (see Page 4/5).  Using these values, the polyols can be calculated to hydroxyl values of rough 56 mgKOH/g.
Regarding Claim 15.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 9 but is silent regarding the elongation value of the obtained polyurethane foam. However, the process of Kumasaka et al. only differs from the instantly claimed process in that the melting point of the organic solid acid used is 1°C above the instantly claimed range; Examples 1 – 4 of the instant specification show that citric acid may be provided while still obtaining an elongation value in the instantly claimed range (see Fig. 4).  Therefore, it is the Office’s position that the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by carrying out the process of Kumasaka et al.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claims 1 and 5.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Citric acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams.  Sieker et al. and Ohashi et al. are analogous art as they are from the same field of endeavor, namely polyisocyanate-based polymer foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Sieker et al. teaches the addition amount of blowing agent may be in the range of 2 weight percent of the total reaction system, while the addition amount of carboxylic acid, e.g. citric acid, is an amount as low as 0.1 weight percent of the isocyanate-reactive composition (Paragraphs 0027 and 0030).  The isocyanate-reactive composition can be calculated to comprise roughly 43 weight percent of the total reaction system in the inventive examples, with the polyols comprising roughly 72 weight percent of the isocyanate-reactive composition.   When the blowing agent (which in the above modification of Sieker et al. is sodium bicarbonate) and carboxylic acid are provided in the aforementioned amounts, they will be present in respective amounts of roughly 6.5 parts by weight and 0.1 parts by weight relative to 100 parts by weight of the polyol.  The ratio of amounts of sodium bicarbonate to citric acid would then be calculated to correspond to roughly 50.
Regarding Claim 10.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 1, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 13.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 1 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 1 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 16.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 1 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).
	
Claims 6, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claims 6 and 8.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Malic acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Sieker et al. teaches the addition amount of blowing agent may be in the range of 2 weight percent of the total reaction system, while the addition amount of carboxylic acid, e.g. malic acid, is an amount as low as 0.1 weight percent of the isocyanate-reactive composition (Paragraphs 0027 and 0030).  The isocyanate-reactive composition can be calculated to comprise roughly 43 weight percent of the total reaction system in the inventive examples, with the polyols comprising roughly 72 weight percent of the isocyanate-reactive composition.  When the blowing agent (which in the above modification of Sieker et al. is sodium bicarbonate) and carboxylic acid are provided in the aforementioned amounts, they will be present in respective amounts of roughly 6.5 parts by weight and 0.1 parts by weight relative to 100 parts by weight of the polyol.  The ratio of amounts of sodium bicarbonate to malic acid would then be calculated to correspond to roughly 50.
Regarding Claim 11.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 6, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 14.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 6 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 6 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 17.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 6 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).

Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claim 9.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Glycolic acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Regarding Claim 12.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 9, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 15.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 9 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 9 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 18.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 9 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Kumasaka et al. does not teach that, by adding citric acid and sodium bicarbonate to a polyurethane foam, it is possible to prevent a rise in heat generation temperature due to mixing and reaction of the polyurethane foam material.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
B) Applicant argues that the mixing ratio of citric acid and sodium bicarbonate taught by Kumasaka et al. is outside the instantly claimed range.  The Office does recognize this in the outstanding and present rejections under 35 U.S.C. 103.  However, as discussed in the previous rejections and above, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the relative amounts of citric acid and carbonate.  Kumasaka et al. teaches the polyurethane foaming and gelation reactions, which are slowed by the presence of citric acid, are improved by the addition of a carbonate (last paragraph in [Means for Solving the Problem] on Page 3/5).; thus, a greater quantity of carbonate would be further expected to increase the rate of both reactions. 
C) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a two-stage endothermic reaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, Kumasaka et al. need not teach a two-stage endothermic reaction, as this is not a feature of the process set forth in the instant claims.
D) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While the Office recognizes that Sieker et al. does not teach sodium bicarbonate, this limitation is taught by Ohashi et al. in the outstanding rejection.
E) In response to applicant's argument that Ohashi et al. only exemplifies sodium bicarbonate as a blowing agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As indicated in section A) above, there is no requirement that the prior art reference recognize the same advantage described by applicant, so long as the claim limitations are taught and/or rendered obvious.
 F) Applicant's argues that the instantly claimed specific mixing ratio of citric or malic acid relative to sodium bicarbonate would not have been obvious to those skilled in the art.  However, the outstanding rejections and present rejections provide a detailed discussion in support of the position that it would have been obvious to combine the references and arrive at the instantly claimed ratio (in the present action, see the rejections of independent Claims 1 and 6 under 35 U.S.C. 103 over Sieker et al. in view of Ohashi et al.)  Applicant’s argument provides no specific rebuttal to the position set forth, e.g. why it would not have been obvious to a person of ordinary skill in the art to provide the specific mixing ratio.  The outstanding rejections under 35 U.S.C. 103 over Sieker et al. in view of Ohashi et al. have consequently been maintained.
G) Applicant argues that the limitations set forth in new claims 9 – 18 are not taught by the prior art.  The Office respectfully disagrees for the reasons detailed in the new grounds of rejection under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764